Citation Nr: 1525836	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  12-02 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1967 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In July 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record in Virtual VA.  

The Board remanded this case in December 2013 and January 2015.  The case has since been returned to the Board for appellate review.  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS) and Virtual VA file.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran has not been shown to have tinnitus that manifested in service or that is otherwise related to his military service.


CONCLUSION OF LAW

Tinnitus was not incurred in active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1132, 1137, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473   (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In this case, the RO provided the Veteran with a notification letter in August 2011, prior to the initial decision on the claim in September 2011.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the content of the August 2011 letter satisfied the notice requirements.  In this regard, the letter informed the Veteran of the information and evidence needed to substantiate his claims for service connection and notified him of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records, are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  On remand, the AOJ contacted the Veteran in February 2014 to give him the opportunity to identify any outstanding treatment records.  In response, he provided March 2014 private audiological testing from Dr. K.M. of Hemphill Hearing Center.  The Veteran had previously testified at his July 2013 hearing that he was not seeking treatment from any of his doctors for tinnitus.  Therefore, it would appear that the Veteran had not seen Dr. K.M. prior to March 2014.  The Beaumont OPC treatment records dated since the July 2013 hearing reflect a hearing deficit and audiological appointments at the Houston VAMC, but they also do not reference any non-VA treatment for hearing loss or tinnitus.  The March 2014 private treatment records themselves do not reference any prior treatment or future appointments.  Thus, there is no indication of record that the Veteran sought treatment at the Hemphill Hearing Center at any other time than the March 2014 evaluation he submitted himself.  Therefore, the Board finds that there are no outstanding treatment records available from Hemphill Hearing Center.  

Moreover, the Veteran has not submitted the VA Form 21-4142s sent to him by the AOJ in February 2014 and January 2015 to authorize the release of the Hemphill Hearing Center records.  As will be discussed below, the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.  38 C.F.R. § 3.159(c)(1).  Therefore, the Board also finds that the Veteran has not adequately identified or authorized the release of any other available, outstanding records that are relevant to the claim being decided herein.  

The Veteran was also afforded April 2011 and September 2011 VA examinations in connection with his claim for service connection for tinnitus.  The AOJ also obtained a clarifying opinion from the September 2011 VA examiner in February 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Taken together, these examination reports and opinions are adequate, as they are predicated on a full reading of the Veteran's claims file.  The examiners considered all of the pertinent evidence of record, to include the statements of the appellant, and provided rationales for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

As previously noted, the appellant was afforded an opportunity to present testimony at a hearing before the Board in July 2013.  In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2).  In this case, the undersigned Veterans Law Judge set forth the issue to be discussed and sought to identify pertinent evidence not currently associated with the claims folder, to include any relevant post-service treatment records.  Specifically, the Veteran was asked about his treatment through a company doctor in the years immediately following his separation from service and whether or not he currently sees any VA or private physician for his tinnitus.  The hearing focused on the elements necessary to substantiate the claims, and the appellant, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  

The Board also finds that the AOJ has complied with the Board's December 2013 and January 2015 remand directives.  The Board remanded this case in December 2013 to obtain additional private treatment records dating from the 1970s and a clarifying opinion from the September 2011 VA examiner.  In February 2014, the AOJ provided the Veteran the opportunity to identify any outstanding treatment records and specifically requested his authorization to release employment records from the 1970s when a company physician reportedly evaluated his tinnitus.  The AOJ sent him an additional VA Form 21-4142 in January 2015.  Unfortunately, the Veteran failed to respond.  Thus, he has identified the company or authorized VA to release those records.  As noted above, the duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 190 (1991).  Therefore, with regard to obtaining the employment records from the 1970s and obtaining a clarifying opinion from the September 2011 VA examiner, the Board finds that AOJ has substantially complied with December 2013 remand directives.  

In January 2015, the Board remanded this case again because the Veteran had requested in November 2014 that the AOJ initially consider his private treatment records from the Hemphill Hearing Center.  The AOJ reviewed all evidence delineated in the Veteran's electronic file in the March 2015 SSOC.  Therefore, the Board finds that the AOJ has complied with all of the December 2013 and January 2015 remand directives and will proceed with adjudication.  Stegall v. West, 11 Vet. App. 268 (1998).  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of the appeals.


Law and Analysis

The Veteran has contended that he currently has tinnitus due to noise exposure in service.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  While not specifically enumerated as a chronic disease, tinnitus has been held to be an "organic disease of the nervous system," and can thus be service-connected based on continuity of symptomatology.  Fountain v. McDonald, No. 13-0540, 2015 WL 510609, *12-*13 (2015).  As tinnitus and organic diseases of the nervous system are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including tinnitus and other organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In considering the evidence of record under the laws and regulations set forth above, the Board concludes that the appellant is not entitled to service connection for tinnitus.  

The Veteran's service treatment records are entirely negative for any complaints, treatment, or diagnosis of tinnitus.  In fact, his October 1970 separation examination found that his ears were normal, and he denied having both hearing loss and ear trouble at that time.  The audiological testing done at that time showed no hearing loss for VA purposes under 38 C.F.R. § 3.385 or any other indication of a problem with the Veteran's ears or hearing acuity.  Thus, there is affirmative evidence indicating that the Veteran did not have tinnitus at the time of his separation from service.

The Board does acknowledge that the Veteran asserted at his July 2013 hearing that his tinnitus began shortly after service, that he sought treatment for tinnitus through a company doctor in the first few years following his separation from service, and that his tinnitus has continued since that time.  As noted above, the Veteran did not respond to the AOJ's request that he identify the company and authorize VA to obtain such records.  Nevertheless, the Board notes that the Veteran is competent to report his experience and symptoms both in service and following service.  While laypersons are generally not competent to offer evidence that requires medical knowledge, they may provide competent testimony as to visible symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Federal Circuit has held that lay evidence is one type of evidence that must be considered, if submitted, when a Veteran seeks disability benefits.  See Buchanan, 451 F.3d at 1335; 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Buchanan, 451 F.3d at 1336.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. 465 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board finds that the Veteran is competent to state that he has experienced tinnitus since shortly after his separation from service.  However, the Veteran has made inconsistent statements regarding the date of onset for his tinnitus.  As discussed above, the Veteran testified as to the onset of tinnitus shortly after his separation from service in the 1970s and that he had not used the available hearing protection in service.  He also testified as to the lack of post-service noise exposure at Bethlehem Steel as a maintenance mechanic.  However, in contrast, at the April 2011 VA examination, he reported the onset of bilateral tinnitus to have been 10 years earlier, or roughly 2001, which would have been approximately 30 years after his separation from service.  He also told the examiner that he used hearing protection when firing weapons in service, but stated that he did not use hearing protection while working for Bethlehem Steel Shipyard, wielding power tools, and using recreational equipment.  At his September 2011 VA examination, he did not provide specific date or event relating to the onset of tinnitus.  Thus, he has provided inconsistent statements regarding his reported onset of tinnitus.

In addition, the Veteran's recent testimony reporting a long history of tinnitus is contradicted by past records in which he appears to have reported all of his existing medical conditions without mentioning any problems related to his ears.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing FED. R. EVID. 803 (7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  In this regard, the Veteran filed a claim for service connection for a rash in November 1970, but he did not file a claim for service connection for tinnitus during that year, despite his more recent assertions that he was experiencing tinnitus in 1970 as a result of his military noise exposure.  In addition, the Veteran's post-service medical records list numerous medical complaints, but nothing related to the currently claimed disorder.  For example, VA treatment records reflect the Veteran's difficulty hearing in the left ear in August 2000, but they do not reference tinnitus.  It would seem that the Veteran would have reported both the tinnitus and left ear hearing loss at that time, as both disorders often coexist and involve the ears.  Therefore, his failure to report any complaints of tinnitus at this earlier time is persuasive evidence that he was not then experiencing any relevant problems and outweighs his present recollection to the contrary.

For the foregoing reasons, the Board finds that the Veteran's reported history of the onset of tinnitus shortly after his separation from service to be not credible.  As previously discussed, there is no evidence of any complaints, treatment, or diagnosis in service, and the Veteran specifically denied having a medical history of hearing loss and ear trouble at the October 1970 separation examination.  As such, there is actually affirmative evidence showing that he did not have hearing or ear trouble at the time of his separation from service.  Accordingly, the Board finds that the Veteran's tinnitus did not manifest in service or for many years thereafter.  Hence, presumptive service connection is not warranted based on the Veteran's lay statements.  38 C.F.R. § 3.303(b), 3.307(a)(3), 3.309(a); Walker, 708 F.3d at 1336.  

In addition to the lack of evidence showing that tinnitus manifested during active duty service or within close proximity thereto, the evidence of record does not link any current disability to the Veteran's military service on a direct basis.  

The Veteran has claimed that he had noise exposure during his period of service and that this was the injury sustained from which his tinnitus resulted.  The Veteran's DD-214s list the military occupational specialty (MOS) as a security policeman.  Although in-service noise exposure is not expressly documented, exposure to loud noise is consistent with the Veteran's circumstances of military service.  The Veteran is also competent to report that he currently has ringing in his ears.  Thus, the remaining question in this case is whether the Veteran's current tinnitus is related to his military noise exposure.  

The September 2011 VA examiner reviewed the Veteran's claims file.  The Veteran also reported his in-service experience of firing weapons while using hearing protection, but working near helicopters without hearing protection.  He also indicated that he used hearing protection while working construction after service, despite reporting to the April 2011 VA examiner that he had not used hearing protection while working for Bethlehem Steel Shipyard.  The examiner diagnosed him with bilateral tinnitus, but offered a negative nexus opinion based on the lack of a specific event relating to the onset of tinnitus.  In rendering this opinion, she considered the Veteran's entrance and separation audiograms, pre-military occupation, MOS as a security policeman, and post-service employment.  She compared the entrance and separation audiograms and found no significant threshold shift in the audiometric findings from enlistment to separation.  As the Board has found the history of onset shortly after separation from service to be not credible, this is an accurate factual premise on which the examiner based her opinion.

In February 2014, the same examiner again considered the Veteran's entrance and separation audiograms and found no significant threshold shift in the audiometric findings from enlistment to separation.  She also reviewed the pertinent medical literature and explained that a diagnosis of noise-induced tinnitus requires a diagnosis of noise-induced hearing loss or an association between tinnitus onset and some noise-induced event.  Based on the lack of a significant threshold shift from enlistment to separation and the lack of a specific in-service event chronologically linked to the onset of tinnitus, she concluded that it is less than likely that military noise exposure was sufficient to cause permanent tinnitus.  

The only positive medical opinion of record is the March 2014 private opinion from Dr. K.M. of Hemphill Hearing Center.  She indicated that the Veteran had reported his work on the flight line and firing weapons without the use of hearing protection and working for the Post Office following service without excessive noise exposure.  Dr. K.M. opined that the Veteran's hearing loss was based on in-service noise exposure and stated that there is also a strong correlation of tinnitus as a result of noise exposure.  However, Dr. K.M. did not address the fact that the Veteran did not have hearing loss or tinnitus in service or at the time of his separation.  She also does not appear to have a complete history regarding his post-service noise exposure, as she did not acknowledge that he also worked at Bethlehem Steel Shipyard and was exposed to the noise of power tools and recreational equipment.  Moreover, the Veteran had told the VA examiners that he had used hearing protection while firing weapons in service, whereas Dr. K.M. was under the impression that he did not have such hearing protection.  Thus, it appears that Dr. K.M.'s opinion was based on an incomplete or inaccurate factual premise and does not provide rationale regarding the delayed onset of his tinnitus.

The law is clear that it is the Board's duty to assess the credibility and probative value of evidence, and provided that it offers an adequate statement of reasons and bases, the Board may favor one medical opinion over another. Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a particular independent medical expert's opinion for its reasons and bases where the expert has fairly considered the material evidence of record).  The Board, of course, is not free to reject medical evidence on the basis of its own unsubstantiated medical conclusions. Flash v. Brown, 8 Vet. App. 332 (1995).

The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995). See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).

Based on the foregoing, the Board attaches greater probative weight to the September 2011 and February 2014 VA medical opinions than to Dr. K.M.'s March 2014 opinion.  The VA examiner had the benefit and review of all pertinent medical records and provided a thorough rationale supported by the record.  It is true that a review of the claims file or lack thereof does not control the probative value of a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  However, Dr. K.M.'s March 2014 opinion is based, in part, on an inaccurate and incomplete factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based upon an inaccurate factual premise has no probative value).  Therefore, the Board must find that the September 2011 VA examiner's opinion and February 2014 addendum outweigh Dr. K.M.'s March 2014 opinion.  

The Board has also considered the statements of the Veteran asserting that his current tinnitus is related to his military service.  However, to the extent that the Veteran is competent to opine on this matter, the Board finds that the specific, reasoned opinion of the VA examiner is of greater probative weight than the Veteran's lay assertions in this regard.  The examiner reviewed the claims file and the Veteran's own reported history, and she has training, knowledge, and expertise on which she relied to form his opinion.  She also provided a rationale for the conclusion reached.

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for tinnitus.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet App. 49, 53-56 (1990).  Therefore, the Board concludes that service connection for tinnitus is not warranted.


ORDER

Entitlement to service connection for tinnitus is denied.  



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


